    Case: 1:20-cv-01805 Document #: 72 Filed: 08/18/20 Page 1 of 4 PageID #:236



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DAVID SOTO,                                            )
                                                       )
                                       Plaintiff,      )       No. 1:20-cv-01805
                                                       )
               v.                                      )
                                                       )
CITY OF CHICAGO, et al.,                               )       Jury Trial Demanded
                                                       )
                                       Defendants.     )

                      DEFENDANTS’ JOINT MOTION TO
                  STAY THE DUE DATE FOR ITS RESPONSIVE
              PLEADING TO PLAINTIFF’S SUPPLEMENTAL COUNT VI

       Defendants, through their respective counsel, hereby requests to stay the due date for the City’s

responsive pleading to Plaintiff’s Supplemental Count VI until the resolution of the City’s Motion

to Dismiss Plaintiff’s Complaint. In support of this motion, the Defendants state as follows:

       1.      Plaintiff filed his Complaint on March 3, 2020 in the Circuit Court of Cook County

(the, “Complaint”) and was later removed to the Northern District of Illinois. Upon an agreed

motion, the City’s initial answer or responsive pleading to the Complaint was due on May 4, 2020.

       2.      On May 4, 2020, the City filed its Motion to Dismiss the Complaint. Dkt. No. 22.

       3.      Plaintiff filed his Response to the Motion to Dismiss on June 24, 2020, and filed a

motion seeking to supplement the Complaint by adding a sixth count. Dkt. Nos. 48 and 49.

       4.      On July 1, 2020, this Court denied without prejudice Plaintiff’s motion to

supplement the Complaint. Dkt. No. 54.

       5.      On July 10, 2020, the City filed its reply in support of its Motion to Dismiss. Dkt.

No. 57. The parties are currently awaiting a ruling on the Motion to Dismiss.

       6.      On August 3, 2020, Plaintiff filed his Motion for Leave to File Revised

Supplemental Count VI to Complaint. Dkt. No. 68. That motion was granted on August 4, 2020.
    Case: 1:20-cv-01805 Document #: 72 Filed: 08/18/20 Page 2 of 4 PageID #:237




Dkt. No. 69. Plaintiff subsequently filed his Revised Supplemental Count VI to Complaint. Dkt.

No. 71.

          7.   Upon information and belief, the Defendants’ answer or responsive pleading to

Plaintiff’s Revised Supplemental Count VI to the Complaint is on or before August 18, 2020.

While Plaintiff’s pleading is titled a “Supplemental Pleading” it appears to be more appropriately

considered an attempt to amend Complaint to add another count. Federal Rules of Civil Procedure

Rule 15(d) requires that a supplemental pleading sets out “any transaction occurrence, or event

that happened after the date of the pleading to be supplemented.” (emphasis added). Plaintiff’s

Supplemental Count VI to the Complaint contains only allegations from before March 3, 2020 and

therefore cannot be considered a Rule 15(d) supplemental pleading. Accordingly, Plaintiff’s

proposed Count IV appears to be a partial amendment to the Complaint rather than a supplemental

pleading. Rule 15(a)(3) states that the time to respond to such a pleading is 14 days after service

of such pleading.

          8.   This due date is potentially before the resolution of the currently pending Motion

to Dismiss. If the Defendants were required to answer or otherwise plead, this could result in

multiple pending Motions to Dismiss the Complaint at the same time. Alternatively, if there is a

ruling prior to the filing of a responsive pleading on the newly filed count, Defendants would like

to assess that ruling prior to deciding next steps and appropriate strategy.

          9.    Therefore, the Defendants request that the due date for the Defendants’ answer or

responsive pleading be stayed pending the resolution of the currently pending Motion to Dismiss.

This request streamlines the proceedings. Defendants seeks full dismissal of Plaintiff’s initial

Complaint, the Court may order that Plaintiff amend his initial pleading. In such a case, requiring

the Defendants to answer or otherwise plead to a single Complaint rather than multiple filings for



                                                  2
      Case: 1:20-cv-01805 Document #: 72 Filed: 08/18/20 Page 3 of 4 PageID #:238




different counts would be more prudent. This request is in the interest of judicial economy and

will not prejudice any party.

        10.    Alternatively, if a stay is not granted Defendants request a 30 day extension to file

a responsive pleading to Plaintiff’s newly added Count VI.

        11.    Counsel for Defendants City of Chicago, David Salgado, Rocco Pruger, Benjamin

Martinez, Richard Mostowski, and Xavier Elizondo have reviewed this motion and join in the

requests herein.

        WHEREFORE, the Defendants respectfully request this Court to stay its due date to

answer or otherwise plead to Plaintiff’s Revised Supplemental Count VI until the resolution of the

City’s Motion to Dismiss Plaintiff’s Complaint, or in the alternative, for an additional thirty days

to file an answer or otherwise plead to Plaintiff’s Revised Supplemental Count VI to Complaint.

        Dated: August 18, 2020




                                    [Signature Page Follows]




        Respectfully Submitted,
By:

                                                 3
    Case: 1:20-cv-01805 Document #: 72 Filed: 08/18/20 Page 4 of 4 PageID #:239




 /s/ Helen C. O’Shaughnessy                         /s/ Whitney Hutchinson
 Shneur Nathan                                      Whitney Hutchinson
 Avi Kamionski                                      Steven B. Borkan
 Helen O’Shaughnessy                                Timothy P. Scahill
 Ryan D. Janski                                     BORKAN & SCAHILL, LTD.
 Nathan & Kamionski LLP                             Two First National Plaza
 33 W. Monroe St., Suite 1830                       20 South Clark Street, Suite 1700
 Chicago, IL 60603                                  Chicago, Illinois 60603
 (312) 612-1079 Direct                              (312) 580-1030
 Attorneys for the City of Chicago                  Attorneys for Defendant Officer Salgado

 /s/ Larry S. Kowalczyk                             /s/ Kathryn M. Doi
 Larry S. Kowalczyk                                 Gary Ravitz
 Megan K. Monaghan                                  Kathryn Doi
 QUERREY & HARROW, LTD.                             Tyler Roland
 175 West Jackson Blvd., Suite 1600                 Daley Mohan Groble, P.C.
 Chicago, Illinois 60604-2827                       55 West Monroe Street, Suite 1600
 312/540-7000                                       Chicago, Illinois 60603
 Counsel for Defendant Officer Martinez and         (312) 422-9999
 Detective Pruger                                   Attorneys for Defendant Officer Mostowski

 /s/ Winnefred A. Monu
 Kenneth M. Battle
 Winnefred A. Monu
 Jessica Gomez-Feie
 O’CONNOR & BATTLE, LLP
 20 N. Clark St., Suite 1600
 Chicago, IL 60602
 312-786-4600
 Attorneys for Defendant Officer Elizondo




                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that I caused the foregoing document to be filed

with the Court’s CM/ECF system, which provided electronic notice and a copy of the same to all

counsel of record.

                                                      /s/ Helen C. O’Shaughnessy



                                                4
